Title: From John Adams to François Adriaan Van der Kemp, 9 March 1806
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy March 9. 1806

I have never doubted, that America would be added to the vast Catalogue of Nations, who would not be Saved by Precepts nor Examples. Nothing but a ballanced Government can Save any nation from the Tyranny of the many the few or the one, and no Nation ever was long united in understanding or preserving a ballance. England has preserved it longer than any nation ever did before, and England but imperfectly and there is reason to fear that her’s is approaching to its End, to be Succeeded by a short Donimatio Plebis and then by an Emperor.
Davila does not appear to have understood the nature of a free Government any better than Turgot, Neckar, Franklin or Priestly. He makes no such nice distinctions as you imagine between Authority and Power. He Sometimes attributes all Authority to the States General and Sometimes all Power. In the Same manner he Attributes at other times all Authority to the King and at other times all Power. Indeed there is no such distinction in the Roman Civil Law, the Roman Cannon Law, the Common Law of England, or of any regular Monarchy in Europe. Non possurnus quod, Jure, non possurnus. Impossibile, quod lege Impossibile. Impossibile quod jure non patrist fiori are maxims of all these Laws. There is however in nature a distinction between Authority and Power: but surely neither the Germans or the Gauls, nor Davila, ever meant lawless Power when talking of the Power of Kings and Parliaments. The Legislative Power is the Sovereign Power, and wherever it resides there is the Sovereignty. If in a King it is a Monarchy or Despotism, if in a Senate an Aristocracy, if in the People a Democracy. The Legislative Power therefore in France, that is the entire Sovereignty could never reside in the States General, and the King at the same time.
When I was in France I looked into Boulainvillieres, and Abby Moreau and Abby de Mably upon this subject among many others. Volumes upon Volumes have been written on this matter, and after all it is in total darkness. There is no Record or History or Tradition or fact, which can ascertain whether the Legislative Power was in the States General or the King. After many Ages and innumerable Wars in the time of Louis the fourteenth the Question was  aside, the point given up by the Nation and the King acknowledged Sovereign Legislator. A Semblance only of a Claim against Despotism was retained by the Parliaments, in a right of registering Laws before they could be executed.
you ask me, Whether there is in human nature simply benevolence, or an Affection for the good of others? I answer there is. This is my opinion, Settled to my satisfaction fifty years ago and never once doubted Since. I have read Hobbes and Mandevilles and Rochefaucault and Tacitus and considered all their Arguments. Rochefaucault I think is of my opinion for he thinks a Man is most Selfish when he is most benevolent. Can any Man read Sterne’s Tristram Shandy and still doubt whether there is simple benevolence in human Nature. Is there a human bosom that does not swell? Is there a human Eye that does not fill, in reading the traits of And touches of humanity that is are there read? Shaftesbury, Hutchinson and above all Bishop Buttler have I think demonstrated against Hobbes that there are social affections as well as selfish. I have never read of a Character in which I could not discern traces of benevolence. Nero Caligula Domation, Caesar Bergia, Cateline Maral Robespierre, Tom Paine and Calender. The Devils alone, as they are represented to us, are destitute of it. The Controversy between St. Austin and Pelagius, I have not read, but I have read many of the Calvinists and Treatises on original sin, and they have not convinced me of the total Depravity of human Nature. They go farther than to Say that human nature is destitute of Benevolence. They say it is possitively malevolent. Altogither malicious and malignant. Je n’en crois rien. By the way, Dr Johnson says that in Shakespeare’s time, the Controversy had not arisen concerning the original Benevolence or Malignity of Human nature. What can he mean? If Austin and Pelagius lived and disputed long before that Age.
The Institution of the Cincinnati was not a digested Plan. It was better calculated to exasperate the People against all distinctions than to establish any permanent one. No hereditary orders and distinctions of Ranks can be, or ought to be introduced into this Country. The Circumstances of the Country forbid it. There can be no hereditary Nobility without an hereditary King: nor any hereditary King without an hereditary Nobility. The first would be an hereditary Aristocracy and the last an hereditary Despotism. But the geographical situation of this Country as well as the genius of the People render both utterly unreasonable and inadmissible. But Distinctions there are and must be. Are there not distinctions of rank in our Army from a corporal or Drummer up to Major Generals and a Captain General? in the Navy from a Boatswain up to a Commodore, and even up to Admiral. Jefferson who was lately Advanced to that Dignity by Captain Murray, by hoisting the Admirals Flagg, when the President set his foot on board and lowering it again when he descended to the Barge? Are there not distinctions of degree established by Law and daily observed in our Courts of Law, from arising from Labourers yeomen, Gentlemen Esquires, and up to Honourable And excellent Esquires. The American People, cannot refrain from giving Titles, one of our Cambridge Scollars, whose name deserves to be recorded for this single trait, wrote a Letter to President Jefferson, and Sent it by the Post with this Superscription “To His Excellency Thomas Jefferson Esqr President of the United States, Summum Bonum.” The Name of this great Scollar and consummate Politician, my Playmate at school and Contemporary at Colledge was Azariah Faxon, now alass deceased to the great loss of his family and Country. I must tell you however, what was the Source of his Patriotism. It was my refusal or rather neglect to make him Collector of the Tax upon Wheel carriages, which he personally requested of me, because I knew him to be not worthy to be trusted with twenty dollars of the public money. But to return, I ask you, whether We do not degrade in the Eyes of all Mankind by applying to our first Characters and Nations the Title Honorable, which is given to every younger son, of every noble family in Europe, and to our President the Title of Excellency, which is given to every Commander of a fleet or an Army, and to every Governor of a Province in Europe. I say Give proper Titles or none.—George Washington Thomas Jefferson, without any Addition would be understood and respected, but His Excellency George W. or Thomas J. cannot but create a smile of Contempt upon every human Countenance. Forms, Ceremonies, ranks, of Some kind or other as if in which the multitude, understand and to which great numbers can conform are essential to society.
You are pleased to recommend to Us me to write, after the Example of Sully Memoirs of my own Life. Infandum, Amica, jubes renovare dolorem. What,! begin with the History of my Family, paint the Portraits of my Ancestors, my School Mistresses, Schoolmasters, Tutors at Colledge, Preceptors and Patrons at the bar, my offices of Surveyor of High Ways and Select Men of the Town of Braintree, Representative of Boston, my Colleagues Hancock Adams &c my Antagonists Bernard Hutchinson & then & to Congress, and the Army, Portraits of Franklin, Lee Deane, Jay, Jefferson &c. The twelve Books of the Aeneid the twenty four of the Iliad, and all the Odyssey, the forty Volumes of Thuanus would not be enough. I should be dead before I had written one Volume of it.


J. AdamsYour Friend Mr Mappa will look in vain for Elegance in any of my Writings. If there is Such a Sparcle to be found, it was fortuitous, not by design. I never had time to measure dactyls and trochees in Prose.